DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following elements are recited using “a” or “an”, but have already been defined in Claim 1.  It is unclear if the recited elements refer to the same structures previously recited in Claim 1 or if these refer to additional structures.
“a light source”
“normal light”
“excitation light”
“an imaging device”
“an image”
“a captured image”
If the elements in Claim 13 refer to the same elements of Claim 1, the article for each element should be changed to “the”.  If the elements recited in Claim 13 are different than those previously recited in Claim 1, further clarification is needed.  For example, “a light source” could be amended to read “a second light source”.  The remaining limitations could be amended similarly.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites reducing a color component in a captured image and generating a superimposed image. 
The limitation of reducing a color component in a captured image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “image processing circuitry configured to perform”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “image processing circuitry configured to perform” language, “reducing” in the context of this claim encompasses the user ignoring a color component of the image. 
Similarly, the limitation of generating a superimposed image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “image processing circuitry configured to perform” language, “superimposing” in the context of this claim encompasses the user mentally combining image information from two observed colors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites an imaging controller and image processing circuitry to perform both the reducing and superimposing steps. Both the imaging controller and the image processing circuitry are recited at a high-
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an imaging controller and image processing circuitry to perform both the reducing and superimposing steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-12 additionally recite elements recited at a high-level of generality such that the elements do not perform additional processes to the generic computer function of data manipulation.  Therefore, these claims are directed to an abstract idea.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060058684 A1 by Sendai (hereinafter “Sendai”) in view of US 20180000401 A1 by Kang et al. (hereinafter “Kang”).
Regarding Claim 1, Sendai discloses a medical control device (fluorescent endoscope) comprising: an imaging controller (control computer 200) configured to control an imaging device 
Sendai does not disclose a superimposed image generated by superimposing the first captured image and the second captured image subjected to the adjustment process.  However, Kang discloses a device which emits normal and excitation light to detect near-infrared fluorescence in an object.  The image sensors capture a white light image and an NIR fluorescence image from the emission of the respective light beams ([0081]).  During image processing, computer 70 forms a composite display image from the visible (VIS) and NIR reflection images ([0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the composite image disclosed by Kang with the benefit of simultaneously displaying the images on a display screen (Kang [0084]).
Regarding Claim 2, Sendai as modified by Kang discloses the medical control device according to claim 1.  Sendai further discloses wherein the normal light is white light (white light Lw; [0122]), the excitation light is light of one of two wavelength bands among red, green, and blue wavelength bands (excitation light Lr has a wavelength of 410 nm; [0130]), and the fluorescence is light of the other one of the two wavelength bands (narrow-band fluorescence light has a wavelength between 430-530 nm; [0124]).
Claim 3, Sendai as modified by Kang discloses the medical control device according to claim 2.  With reference to page 7 of the Specification, protoporphyrin is excited at a wavelength band between 375-445 nm.  Sendai further discloses wherein the excitation light is light of the blue wavelength band which excites protoporphyrin (excitation light Lr has a wavelength of 410 nm; [0130]).
Regarding Claim 4, Sendai as modified by Kang discloses the medical control device according to claim 2.  Sendai further discloses wherein the image processing circuitry (image computing unit 400) is configured to reduce a component other than a component of a color corresponding to the fluorescence among light components of the red, green, and blue wavelength bands included in the second captured image in the adjustment process (gain is provided to the signal to perform red and green color gradations to the respective fluorescent signals.  The excitation light has a wavelength of 410 nm and falls in the blue range, which has a reduced influence due to the gain applied to the red and green bands; [0125, 129]).
Regarding Claim 5, Sendai as modified by Kang disclose the medical control device according to claim 4.  Sendai further discloses a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 ([0125]).
Sendai does not disclose an adjustment process where a gain is applied to the blue wavelength band.  However, Kang discloses captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the blue band gain processing disclosed by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Regarding Claim 7, Sendai as modified by Kang discloses the medical control device according to claim 1.  Sendai discloses the medical control device further comprising a display controller (video signal processing circuit 503) configured to generate a video signal to display the superimposed image (composite image shown on composite image monitor 602; [0127, 137]; Fig. 2).
Regarding Claim 8, Sendai as modified by Kang discloses the medical control device according to claim 1.  Sendai discloses the medical control device further comprising a display controller (video signal processing circuit 503) configured to generate a video signal to display at least two of the first 
Regarding Claim 9, Sendai as modified by Kang discloses the medical control device according to claim 1.  Sendai does not disclose changing a color of the fluorescence to a specific color.  However, Kang discloses captured image data split into visible and NIR signals for processing.  The NIR signal contains the fluorescent light component from the object and is combined with the visible image to create a composite image for display.  A blue image representing the NIR component of the combined image can be implemented for comparison in the displayed image ([0103-105]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color change disclosed by Kang with the benefit of implementing NIR fluorescence with white reflection light (Kang [0105]).
Regarding Claim 10, Sendai as modified by Kang discloses the medical control device according to claim 1.  Sendai discloses the medical control device further comprising a light source controller configured to control the light source to emit the normal light in the first period and emit the excitation light in the second period (control computer 200 controls illuminating unit 110 to emit white light Lw and excitation light Lr; [0119-122]; Fig. 1).
Regarding Claim 11, Sendai as modified by Kang discloses the medical control device according to claim 1.  Sendai further discloses image computing unit 400 which performs image processing for captured image signals ([0125]).
Sendai does not disclose separate first and second image processing for the respective captured images.  However, Kang discloses a digital processor 66 for processing captured image signals including a white light image and an NIR fluorescence image.  Amplification coefficients for the signals are independently controlled in first gain amplifier 62 and second gain amplifier 63 for the respective signals ([0082-83]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the separate gain processing disclosed by Kang with the benefit of controlling the light intensity of the resulting image (Kang [0083]).   
Claim 13, Sendai as modified by Kang discloses a medical observation system (fluorescence image display apparatus; [0118]), comprising: a light source configured to emit normal light of a first wavelength band (illuminating unit 110 emits white light Lw; [0120]) and excitation light of a second wavelength band different from the first wavelength band (illuminating unit 110 emits excitation light Lr with a wavelength of 410 nm; [0122, 129]); an imaging device including only one imaging sensor configured to capture an image and generate a captured image (standard image obtaining element 107; [0121]; Fig. 1); and the medical control device according to claim 1 configured to control operations of the light source and the imaging device (see the fluorescent endoscope detailed above).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Kang as applied to claims 4, 11 above, and further in view of JP 2015047402 A by Moriya (hereinafter “Moriya”).
Regarding Claim 6, Sendai as modified by Kang discloses the medical control device according to claim 4.  Sendai further discloses a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 ([0125]).
Sendai does not disclose an adjustment process where a gain is applied to the blue wavelength band or color correction matrix processing.  However, Kang discloses captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the blue band gain processing disclosed by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Further, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  Image signal processing unit 36 includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai 
Regarding Claim 12, Sendai as modified by Kang discloses the medical control device according to claim 11.  Neither Sendai nor Kang disclose wherein the first image processing and the second image processing include at least one of an optical black subtraction, a white balance adjustment, demosaic processing, color correction matrix processing, a gamma correction, and YC processing.
However, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  In the simultaneous method of the normal light observation mode, blue, green, and red light bands are combined to emit white light ([0043]).  The image signal is then processed in image signal processing unit 36, which includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color correction matrix processing disclosed by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020013512 A1
US 20160041098 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795